Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
The amendments and arguments filed on 10/08/2021 are acknowledged and have been fully considered.  Claims 10, 16-17, and 21-27 are now pending. Claims 10 is amended; claims 1-9, 11-15, and 18-20 are cancelled; claims 21-27 are new. 
Claims 10, 16-17, and 21-27 will be examined on the merits herein.


Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 16-17, 21-22, and 24-27 are indefinite as they depend from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 10, 16-17, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5324444 (Berry et al., 1994) in view of NPL2 (Candle filters basics and components, 2019) and US PGPUB 20040022821 A1 (Holzner et al., 2004).

In regards to claims 10, 16-17, 21,  and 23, Berry et al. teaches the method of removing an amount of water from a slurry to form a wet cake, using a mechanical separation, comprising from about 15 to 35% of water and from about 60-80% of perfume capsules and combining the wet cake with from about 0.1-10%, by weight of the wet cake, of silicon dioxide (see Berry et al., Column 3, line 60-61) (see Berry et al., Column 5, lines 63-67) (see Berry et al., Column 6, lines 1-7). Berry et al. teaches that once the perfume capsules are present in the slurry, water can be removed using conventional methods (see Berry et al, Column 5, lines 58-62). 
Further, in regards to claim 10 and 23, Berry et al. teaches that the second step of the method is removing an amount of water from the above described slurry sufficient to form a wet cake comprising from about 15% to about 35%, preferably from about 20% to about 30%, of water and from about 60% to about 85%, preferably from about 70% to about 80%, of perfume capsules (see Berry et al., Column 5, lines 63-68). The third step of the method is combining the wet cake with from about 0.1% to about 10%, preferably from about 0.5% to about 7%, most preferably from about 2% to about 5%, by weight of the wet cake, of silicon dioxide (see Berry et al., Column 6, lines 1-5). This overlaps with the definition of a substantial 
Further in regards to claims 21 and 24, Berry et al. teaches the method wherein the capsules contain from about 10% to about 95% by weight of the capsule, of perfume core (see Berry et al., Column 5, lines 48-50), the free flowing composition comprising from about 80% to about 99% of perfume capsules and from about 1% to about 15% water (see Berry et al., Column 2, lines 56-59; Column 9, claim 1d), adding from about 0.1% to about 10% of silicon dioxide to the wet cake before removing more water from the composition (see Berry et al., Column 6, lines 12-16, 21-27), and the step of removing water is done using centrifugation, filter belt drying, or filter pressing (see Berry et al., Column 5, lines 58-61). Berry et al. also teaches silicon dioxide is mixed into the wet cake using a ribbon blender (see Berry et al., Column 6, lines 16-18). Berry et al. teaches that the addition of silicon dioxide can improve the fluidization of the wet cake, which thereby enhances the flow and performance of the final product (see Berry et al., Column 2, lines 13-19) and improves the flow properties of the wet cake (see Berry et al., Column 2, lines 28-30). 

Berry et al. is silent on the use of candle filtration to produce a wet cake, is silent on the microcapsule composition having a minimum ignition energy of greater than 10mJ, and is silent on the use of a dry flow aid and flame retardant, such as sodium silicate, potassium silicate, and monoammonium phosphate.
NPL2 teaches that candle filtration is a known technique for thickening or drying a composition (see NPL2, page 2, paragraph 001; page 4, paragraph 6). NPL2 teaches several benefits such as processing multiple batches without direct operator supervision (see NPL2, page 2, paragraph 1), having additional washing and drying steps, as well as having an automatic discharge of the cake (see NPL2, page 4, paragraphs 5-6, 8). Further, NPL2 teaches that the filters can be set up with a variety of media that allows filtration from 1-900 microns, while allowing higher flow rates (see NPL2, page 3, paragraph 3).
Holzner et al. teaches that the addition of a fireproofing additive into the method of producing perfume microcapsules can increase the minimum ignition energy of the microcapsule composition to above 10mJ (see Holzner et al., Page 2, paragraph 0018). The fireproofing additive, such as sodium silicate, potassium silicate, sodium carbonate, sodium hydrogen carbonate, monoammonium phosphate or carbonate, sodium hypophosphite, melamine cyanurate, chlorinated hydrocarbons and mixtures thereof (see Holzner et al., Page 2, paragraph 0019), is present in the composition from 5-90% by weight of the total dry weight of the microcapsule (see Holzner et al., Page 2, paragraph 0020).

In regards to claims 10, 16-17, 21, and 23-24 , it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of NPL2 with the teachings of Berry et al. to use candle filtration to form a wet cake as candle filtration is a known technique for withstanding pressure and providing excellent cake release (see NPL2, page 3, paragraph 3). Further, there are several benefits of using a candle filter as processing multiple batches without direct operator supervision (see NPL2, page 2, paragraph 1), having additional washing and drying steps, as well as having an automatic discharge of the cake (see NPL2, page 4, paragraphs 5-6, 8). Further, NPL2 teaches that the filters can be set up with a variety of media that allows filtration from 1-900 microns, while allowing higher flow rates (see NPL2, page 3, paragraph 3) which overlaps with the average particle size of between about 1 to about 450 micros of Berry et al. (see Berry et al., column 2, lines 40-43). Regarding claims 21 and 24, Berry teaches that the method provides a free flowing composition comprising from about 1% to about 15% of water (see Berry et al., Column 2, lines 56-59; Column 9, claim 1d). Regarding claim 23, Berry teaches that the step of removing water is done using centrifugation, filter belt drying, or filter pressing (see Berry et al., Column 5, lines 58-61). Further, the benefits of candle filtration have been discussed above as well. One with ordinary skill in the art would recognize the methods as mechanical separation. This is supported by paragraphs 0014-0015 of the instant specification as it states “Mechanical separation techniques for removing solvent from a microcapsule suspension include centrifugation, filtration, evaporation, or a combination thereof (e.g., centrifugal filters).” Further, candle filtration is given as an example of acceptable types of filtration (see paragraph 0015 of instant specification). “The Patent and 
 It is noted that the minimum ignition energy can be variable based on the amount of the fireproofing additive in the microcapsule composition shown by Holzner et al. The amount of fireproofing additive as taught by Holzner et al. (see Holzner et al., Page 2, paragraph 0020) is a very wide range. Thus the amount of fireproofing additive has been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed minimum ignition energy cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of fireproofing additive in the microcapsule composition of Berry et al. to obtain the desired balance between the fireproofing additive as taught by Holzner et al. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves 
In regards to claims 22 and 25, the teachings of Berry et al. show that the flowability of the composition is improved with the addition of silicon dioxide (see Berry et al., Column 2, lines 13-19). Further Berry et al. teaches that their method produces a ‘free flowing perfume capsule composition’ (abstract, col. 1, lines 1-13, etc.). Berry et al. is silent about the measuring the Hausner ratio which is a physical property of a free flowing composition but it would be obvious to one with ordinary skill in the art at the time of the effective filing date that improved flowability and free flowing means that the composition has at a minimum a “fair” flow according to the NPL1 (see NPL1, Page 4) which corresponds to a Hausner ratio of 1.25 or less (comparable to Table 1 provided on Page 13 of the instant specification). It would be obvious to one with skill in the art at the time of the effective filing date that a free flowing microcapsule composition with improved flowability has a Hausner ratio of at least 1.25 as evidenced by NPL1 as a physical property of a free flowing microcapsule composition is not separable from the composition itself.

Response to Arguments
10/08/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 
In regards to applicant’s argument that Berry and NPL2 do not teach the minimum ignition energy of greater than 10 mJ, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, the rejection is made in view of Berry, NPL2, and Holzner. Holzner et al. teaches that the addition of a fireproofing additive into the method of producing perfume microcapsules can increase the minimum ignition energy of the microcapsule composition to above 10mJ (see Holzner et al., Page 2, paragraph 0018). The fireproofing additive, such as sodium silicate, potassium silicate, sodium carbonate, sodium hydrogen carbonate, monoammonium phosphate or carbonate, sodium hypophosphite, melamine cyanurate, chlorinated hydrocarbons and mixtures thereof (see Holzner et al., Page 2, paragraph 0019), is present in the composition from 5-90% by weight of the total dry weight of the microcapsule (see Holzner et al., Page 2, paragraph 0020).
Further, the list of fireproofing agents in Holzner is small and overlaps with the compounds listed in the instant claims. “The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” One with ordinary skill in the art would be able to understand and use the best fireproofing aid through reasonable experimentation. Further, in regards to the . 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would be obvious to one with skill in the art at the time of the effective filing date to combine the method of Berry et al. and NPL2 and the fireproofing additive of Holzner et al. to formulate a microcapsule composition for use as itself or as a laundry .

Conclusion
No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.A.A./               Examiner, Art Unit 1611                                                                                                                                                                                         /Melissa L Fisher/           Primary Examiner, Art Unit 1611